Certification of CEO and CFO Pursuant to 18 U.S.C Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the quarterly report on Form 10-Q of Autoliv, Inc. (the "Company") for the period ended June 30, 2007, filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Jan Carlson, as Chief Executive Officer of the Company, hereby certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of, and for, the periods presented in this Report. By: /s/ Jan Carlson Name: Jan CarlsonTitle: President and Chief Executive OfficerDate: July 27, 2007 In connection with the quarterly report on Form 10-Q of Autoliv, Inc. (the "Company") for the period ended June 30, 2007, filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Magnus Linquist, as Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C.
